Case 20-40163-JMM   Doc 111     Filed 11/20/20 Entered 11/20/20 10:54:12   Desc Main
                              Document      Page 1 of 14
   Case 20-40163-JMM                      Doc 111     Filed 11/20/20 Entered 11/20/20 10:54:12                          Desc Main
                                                    Document      Page 2 of 14


          CHAPTER 11, SUBCHAPTER V MONTHLY OPERATING REPORT - COMPARATIVE BALANCE SHEET

Case No.          20-40163                                                 Report Month/Year       Oct-20
Debtor            Robert Allen Auto Group, Inc.



                                                                            Current                          Petition
ASSETS                                                                      Month                             Date
Current Assets:
     Cash                                                           $                 0.23     $                         0.00
     Accounts Receivable                                                                                                 0.00
     Inventory
     Other Current Assets :(List)



      Total Current Assets                                                            0.23                               0.00

Fixed Assets:
     Land
     Building                                                                4,300,000.00                     4,300,000.00
     Equipment, Furniture and Fixtures                                          12,279.03                        12,279.03

      Total Fixed Assets                                                     4,312,279.03                     4,312,279.03
        Less: Accumulated Depreciation                               (                                                          )
      Net Fixed Assets                                                       4,312,279.03                     4,312,279.03

      Other Assets (List):       Litigation Claims - UNKNOWN $       *     Unknown                          Unknown


      TOTAL ASSETS                                                  $        4,312,279.26      $              4,312,279.03

LIABILITIES
     Post-petition Trade Accounts Payable                           $                          $
     Post-petition Accrued Professional Fees
     Post-petition Taxes Payable
     Post-petition Notes Payable
     Other Post-petition Payables (List):



      Total Post Petition Liabilities                                                 0.00                               0.00

Pre Petition Liabilities:
     Secured Debt                                                               87,231.17                        87,231.17
     Priority Debt                                                              51,000.00                        51,000.00
     Unsecured Debt                                                          1,959,696.72                     1,959,696.72

      Total Pre Petition Liabilities                                         2,097,927.89                     2,097,927.89

      TOTAL LIABILITIES                                                      2,097,927.89                     2,097,927.89

OWNERS' EQUITY
      Owner's/Stockholder's Equity
      Retained Earnings - Prepetition
      Retained Earnings - Post-petition

      TOTAL OWNERS' EQUITY                                                            0.00                               0.00

      TOTAL LIABILITIES AND OWNERS' EQUITY                          $        2,097,927.89      $              2,097,927.89

Explain any significant changes on Form UST-2D, Supplemental Information
  Case 20-40163-JMM            Doc 111     Filed 11/20/20 Entered 11/20/20 10:54:12         Desc Main
                                         Document      Page 3 of 14


           CHAPTER 11 MONTHLY OPERATING REPORT - COMPARATIVE INCOME STATEMENT

Case No.           20-40163                                         Report Month/Year       Oct-20
Debtor      Robert Allen Auto Group, Inc.


                                                                          Current              Total
                                                                          Month             Post-Petition
GROSS SALES/REVENUE                                                 $              0    $               0
Miscellaneous Income                                                           75.00              1336.40
Less: Discounts, Returns and Allowances
Net Sales/Revenue                                                              75.00              1336.40
Cost of Sales:
Beginning Inventory                     $
Add: Purchases
Less: Ending Inventory                  (                 )
Cost of Goods Sold                                                                  0

GROSS PROFIT                                                        $          75.00    $         1336.40

Operating Expenses:
Officers' Salaries
Other Salaries
Employee Benefits/Payroll Taxes
Insurance
Rent and Lease Payments
Other (list):      Monthly Service Fee (Bank)                                  45.00               113.89
                   Utilities                                                  421.89               4885.8
                   Insurance                                                                      1839.50

Total Operating Expenses                                                      466.89              4999.69

OPERATING INCOME (LOSS)                                             $         -391.89   $        -3663.29

Add: Other Income                                                                                    115.16
Less: Interest Expense
Less: Professional Fees and Other Reorganization Expenses
Other Adjustments to Income (explain) (Closed acct., Redemptions)                                 4912.86
Gain (Loss) on Sale of Assets

NET INCOME (LOSS) BEFORE TAXES                                      $         -391.89   $         1364.73

Income Tax Expense (Benefit)

NET INCOME (LOSS)                                                   $         -391.89   $         1364.73
  Case 20-40163-JMM          Doc 111     Filed 11/20/20 Entered 11/20/20 10:54:12              Desc Main
                                       Document      Page 4 of 14

                          CHAPTER 11 MONTHLY OPERATING REPORT -
                        CASH RECEIPTS AND DISBURSEMENTS STATEMENT

Case No.             20-40163                                       Report Month/Year           Oct-20
Debtor          Robert Allen Auto Group, Inc.


                                                                        Current                   Total
SUMMARY                                                                 Month                  Post-Petition

Beginning cash balance, per Debtor's books (all acccounts)      $              392.12      $

Total cash receipts                                                               75.00            6724.26
(from UST-2C continuation sheets)
                                                                                                         0
Total cash disbursements                                                       466.89              6834.43
from (UST-2C continuation sheets)

Net cash flow                                                   $             -391.89               -110.17
(Total cash receipts less total cash disbursements)

Ending cash balance, per Debtor's books (all accounts)          $                  0.23    $        -110.17

Attach a UST-2C continuation sheet for each bank account and for any petty cash account.
  Case 20-40163-JMM             Doc 111      Filed 11/20/20 Entered 11/20/20 10:54:12                   Desc Main
                                           Document      Page 5 of 14


                           CHAPTER 11 MONTHLY OPERATING REPORT -
                 CASH RECEIPTS AND DISBURSEMENTS STATEMENT-Continuation Sheet

Case No.             20-40163                                             Report Month/Year            Oct-20
Debtor            Robert Allen Auto Group, Inc.


Prepare this CONTINUATION SHEET for each bank account and attach supporting documents as indicated on the checklist
below.

Depository (bank) name:           Wells Fargo Bank
Account number:                       ****7742


Beginning cash balance, per Debtor's books                                $            392.12

Add:          Transfers in from other estate bank accounts                                  0
              Cash receipts deposited to this account                                   75.00

Subtract:     Transfers out to other estate bank accounts                                   0
              Cash disbursements from this account                                     466.89

Adjustments, if any (explain)

Net cash flow                                                             $           -391.89
(receipts and transfers in less disbursements and transfers out)



Ending cash balance, per Debtor's books                                   $              0.23
(beginning balance plus net cash flow)



Does this CONTINUATION SHEET include the following supporting documents?                               Yes       No

            ● Detailed list of receipts and disbursements                                               X        ❏
            ● Bank statement                                                                            X        ❏
            ● Bank reconcilation                                                                        X        ❏
  Case 20-40163-JMM   Doc 111     Filed 11/20/20 Entered 11/20/20 10:54:12   Desc Main
                                Document      Page 6 of 14

                          WFB Reconciliation
                           7742 - DIP Acct.

              Account Opened 03/11/2020
              Beginning balance on 03/11/2020     $0.00
              Checks/Withdrawals (Cleared)      -$35.89
              Deposits (Cleared)              $5,266.01
              Checks/Withdrawals (Uncleared)      $0.00
              Deposits (Uncleared)                $0.00
              Ending Balance on 03/31/2020    $5,230.12

              Beginning balance on 04/01/2020 $5,230.12
              Checks/Withdrawals (Cleared)    -$2,669.75
              Deposits (Cleared)                   $0.00
              Checks/Withdrawals (Uncleared)  -$1,839.50
              Deposits (Uncleared)                 $0.00
              Ending Balance on 04/30/2020       $720.87

              Beginning Balance on 5/1/2020      $720.87
              Checks/Withdrawals (Cleared)      -$460.28
              Deposits (Cleared)                  $46.85
              Checks/Withdrawals (Uncleared)       $0.00
              Deposits (Uncleared)                 $0.00
              Ending Balance on 05/31/2020       $307.44

              Beginning Balance on 6/1/2020      $307.44
              Checks/Withdrawals (Cleared)      -$190.09
              Deposits (Cleared)                 $115.16
              Checks/Withdrawals (Uncleared)       $0.00
              Deposits (Uncleared)                 $0.00
              Ending Balance on 06/30/2020       $232.51

              Beginning Balance on 7/1/2020      $232.51
              Checks/Withdrawals (Cleared)      -$185.33
              Deposits (Cleared)                  $50.00
              Checks/Withdrawals (Uncleared)       $0.00
              Deposits (Uncleared)                 $0.00
              Ending Balance on 07/31/2020        $97.18

              Beginning Balance on 8/1/2020       $97.18
              Checks/Withdrawals (Cleared)      -$177.48
              Deposits (Cleared)               $1,200.00
              Checks/Withdrawals (Uncleared)       $0.00
              Deposits (Uncleared)                 $0.00
              Ending Balance on 08/31/2020     $1,119.70

              Beginning Balance on 9/1/2020    $1,119.70
              Checks/Withdrawals (Cleared)      -$813.98
              Deposits (Cleared)                  $86.40
              Checks/Withdrawals (Uncleared)       $0.00
              Deposits (Uncleared)                 $0.00
              Ending Balance on 09/30/2020       $392.12


Page 1 of 2
  Case 20-40163-JMM   Doc 111     Filed 11/20/20 Entered 11/20/20 10:54:12   Desc Main
                                Document      Page 7 of 14


              Beginning Balance on 10/1/2020    $392.12
              Checks/Withdrawals (Cleared)     -$466.89
              Deposits (Cleared)                 $75.00
              Checks/Withdrawals (Uncleared)      $0.00
              Deposits (Uncleared)                $0.00
              Ending Balance on 10/31/2020        $0.23




Page 2 of 2
   Case 20-40163-JMM                    Doc 111       Filed 11/20/20 Entered 11/20/20 10:54:12                                     Desc Main
                                                    Document      Page 8 of 14


                     CHAPTER 11 MONTHLY OPERATING REPORT - SUPPLEMENTAL INFORMATION

Case No. 20-40163                                                                             Report Month/Year                     Oct-20
Debtor: Robert Allen Auto Group, LLC



Reconciliation of Unpaid Post-Petition Taxes
                                                1                            2                            3                            4
                                                                    Post-petition taxes          Post-petition tax           Unpaid post-petition
                                   Unpaid post-petition taxes       accrued this month          payments made this         taxes at end of reporting
          Type of tax              from prior reporting month        (new obligations)            reporting month             month (col. 1+2-3)
Federal                                                         0                         0                              0                          0
Employee income tax withheld                                                                                                                        0
Employee FICA taxes withheld                                                                                                                        0
Employer FICA taxes                                                                                                                                 0
Unemployment taxes                                                                                                                                  0
Other:____________________                                                                                                                          0
State
Sales, use & excise taxes                                                                                                                           0
Unemployment taxes                                                                                                                                  0
Other:____________________                                                                                                                          0
Local
Personal property taxes                                                                                                                             0
Real property taxes                                                                                                                                 0
Other:____________________                                                                                                                          0
                                                                                   Total unpaid post-petition taxes                                 0



Payments to Attorneys and Other Professionals (requires court approval)
                                                                                                                           Balance unpaid at end of
     Professional's name                Type of services     Amount paid this month            Date of court approval        month, net of retainer
Maynes Taggart PLLC               Attorney's Fees & Expenses                      0                                      0 $             31,151.10




Payments to Principals of Debtor and Other Insiders (includes officers, directors, shareholders, partners, members, relatives, etc.)
                                                                                              Purpose of payment (e.g., wages or salary, expense
                                  Position with or relationship                                 reimbursement, loan repayment, advance, draw,
         Payee's name                      to Debtor            Amount paid this month                      bonus, dividend, etc.)




Insurance Coverage Summary
                                                                                                                             Premium paid through
      Type of insurance                 Insurance carrier           Amount of coverage          Policy expiration date              date
Workers' compensation             N/A
General liability
                                  United States Liability
Property (fire, theft, etc.)      Insurance Company                          2,500,000                          11/1/20                      11/1/20
Vehicle
Other:
Other:
If any policies were renewed or replaced during reporting period, attach new certificate of insurance.
   Case 20-40163-JMM                    Doc 111          Filed 11/20/20 Entered 11/20/20 10:54:12                               Desc Main
                                                       Document      Page 9 of 14


                      CHAPTER 11 MONTHLY OPERATING REPORT - SUPPLEMENTAL INFORMATION

Case No.:                     20-40163                                                                  Report Month/Year          Oct-20
Debtor:                       Robert Allen Auto Group, Inc.



Accounts Receivable Aging Summary (attach detailed aging report)
                                 30 days or less          31 to 60 days          61 to 90 days             Over 90 days       Total at month end
Pre-petition receivables                                                                                                                           0
Post-petition receivables                                                                                                                          0
Total                                              0                      0                         0                     0                        0



Post-Petition Accounts Payable Aging Summary (attach detailed aging report)
                                 30 days or less          31 to 60 days          61 to 90 days             Over 90 days       Total at month end
Trade Payables                                                                                                                                     0
Other Payables                                                                                                                                     0
Total                                              0                      0                         0                     0                        0



Personnel Changes                                                                                            Full-time            Part-time
Number of employees at beginning of month                                                                                 0                        0
Number of employees at end of month                                                                                       0                        0



Other Information
                                                                                                               Yes                   No
Payment of Pre-Petition Debts
Did Debtor pay any unsecured pre-petition debts during the reporting month? If yes, attach a
                                                                                                                ❏                       X
detailed explanation including the payee, amount paid, and date of court approval.
Sale of Assets

Did Debtor, or another party on behalf of Debtor, sell, transfer, or otherwise dispose of any
assets outside of the ordinary course of Debtor's business during the reporting month? If yes,                  ❏                       X
attach a report of sale or settlement statement, or detailed explanation including description of
asset sold, purchase, sale price, net proceeds received, and date of court approval.
Post-Petition Financing
Did Debtor borrow any money outside of the ordinary course of business during the reporting
month? If yes, attach a detailed explanation including the name of the lender, the amount                       ❏                       X
borrowed, and the date of court approval.



Narrative
Provide a brief description of any significant business and legal actions taken by the debtor, its creditors, or the court during the
reporting period; any unusual or non-recurring accounting transactions that are reported in the financial statements; any
significant changes in the financial condition of the debtor; and any progress made toward confirmation of a plan during the month.
       Case 20-40163-JMM                      Doc 111 Filed 11/20/20 Entered 11/20/20 10:54:12                                          Desc Main
                                                     Document    Page 10 of 14
Wells Fargo Simple Business Checking
October 31, 2020       ■   Page 1 of 5




                                                                                                     Questions?
ROBERT ALLEN AUTO GROUP, INC                                                                         Available by phone 24 hours a day, 7 days a week:
                                                                                                     Telecommunications Relay Services calls accepted
DEBTOR IN POSSESSION
CH11 CASE # 20-40163 (ID)                                                                             1-800-CALL-WELLS               (1-800-225-5935)

9075 STONEY CREEK RD                                                                                  TTY: 1-800-877-4833
POCATELLO ID 83204-7242                                                                               En español: 1-877-337-7454



                                                                                                     Online: wellsfargo.com/biz

                                                                                                     Write: Wells Fargo Bank, N.A. (113)
                                                                                                             P.O. Box 6995
                                                                                                             Portland, OR 97228-6995




 Your Business and Wells Fargo                                                                       Account options
 Visit wellsfargoworks.com to explore videos, articles, infographics, interactive                    A check mark in the box indicates you have these convenient
                                                                                                     services with your account(s). Go to wellsfargo.com/biz or
 tools, and other resources on the topics of business growth, credit, cash flow
                                                                                                     call the number above if you have questions or if you would
 management, business planning, technology, marketing, and more.
                                                                                                     like to add new services.

                                                                                                     Business Online Banking                            ✓
                                                                                                     Online Statements                                  ✓
                                                                                                     Business Bill Pay
                                                                                                     Business Spending Report                           ✓
                                                                                                     Overdraft Protection




        IMPORTANT ACCOUNT INFORMATION

We're making important changes to the terms and conditions of several of our accounts. If these changes affect you, a detailed
message is included below your transaction detail for each impacted account.



Statement period activity summary                                                                    Account number:             7742
        Beginning balance on 10/1                                                   $392.12          ROBERT ALLEN AUTO GROUP, INC
                                                                                                     DEBTOR IN POSSESSION
        Deposits/Credits                                                              75.00
                                                                                                     CH11 CASE # 20-40163 (ID)
        Withdrawals/Debits                                                          - 466.89
                                                                                                     Idaho account terms and conditions apply
        Ending balance on 10/31                                                       $0.23
                                                                                                     For Direct Deposit use
                                                                                                     Routing Number (RTN): 124103799
        Average ledger balance this period                                          $187.06
                                                                                                     For Wire Transfers use
                                                                                                     Routing Number (RTN): 121000248




     (113)
     Sheet Seq = 0064240
       Case 20-40163-JMM                       Doc 111 Filed 11/20/20 Entered 11/20/20 10:54:12                                                   Desc Main
                                                      Document    Page 11 of 14
October 31, 2020        ■   Page 2 of 5




Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo branch.




Transaction history

                          Check                                                                                       Deposits/        Withdrawals/          Ending daily
       Date              Number Description                                                                             Credits               Debits             balance
       10/15                  < Business to Business ACH Debit - Electronic Payme Idapower                                                   246.56               145.56
                                201014 Idapwr008544485 Businessrobert Allen M
       10/16                    Overdraft Fee for a Transaction Posted on 10/15 $246.56                                                          35.00
                                Electronic Payme Idapower 201014 Idapwr008544 485
                                Businessrobert Allen M
       10/16                    Edeposit IN Branch/Store 10/16/20 12:33:31 Pm 950 Yellowstone                            75.00
                                Ave Pocatello ID
       10/16                    Purchase authorized on 10/14 Utility Billing on 208-2346241 ID                                               175.33                   10.23
                                S460289194818315 Card 1349
       10/30                    Monthly Service Fee                                                                                              10.00                 0.23
       Ending balance on 10/31                                                                                                                                         0.23
       Totals                                                                                                          $75.00              $466.89

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.
       < Business to Business ACH:If this is a business account, this transaction has a return time frame of one business day from post date. This time frame does not
           apply to consumer accounts.


Monthly service fee summary

For a complete list of fees and detailed account information, see the disclosures applicable to your account or talk to a banker. Go to wellsfargo.com/feefaq for a
link to these documents, and answers to common monthly service fee questions.


       Fee period 10/01/2020 - 10/31/2020                                                   Standard monthly service fee $10.00                   You paid $10.00

       How to avoid the monthly service fee                                                                    Minimum required                    This fee period

                                                                                                                                                                      3
       Have any ONE of the following account requirements
         · Average ledger balance                                                                                          $500.00                        $187.00
       The Monthly service fee summary fee period ending date shown above includes a Saturday, Sunday, or holiday which are non-business days.
       Transactions occurring after the last business day of the month will be included in your next fee period.
       C1/C1




Account transaction fees summary
                                                                                             Units           Excess        Service charge per                Total service
       Service charge description                                   Units used           included             units           excess units ($)                 charge ($)
       Cash Deposited ($)                                                    0              3,000                 0                   0.0030                         0.00
       Transactions                                                          3                 50                 0                      0.50                        0.00
       Total service charges                                                                                                                                          $0.00




IMPORTANT ACCOUNT INFORMATION:
       Case 20-40163-JMM                     Doc 111 Filed 11/20/20 Entered 11/20/20 10:54:12                                           Desc Main
                                                    Document    Page 12 of 14
October 31, 2020       ■    Page 3 of 5




Your Wells Fargo Simple Business Checking account is changing.

Effective November 9, 2020, the name of your account will change to Initiate Business Checking (SM). Other changes to your account
are listed below.

Effective with the fee period beginning after October 8, 2020,             the $10 monthly service fee can be avoided with ONE of the
following options each fee period:

- Maintain a $500 minimum daily balance
- Maintain a $1,000 average ledger balance

If you do not meet one of the options above, the monthly service fee will be charged for fee periods ending on or after November 9,
2020.

In addition, effective with the fee period beginning after October 8, 2020,               other features of your account will change:

- Your account will include more Transactions at no charge, increasing from 50 to 100 each fee period. The fee for Transactions over 100
each fee period remains at $0.50 each.
- The definition of Transactions is changing to include all checks deposited and all withdrawals or debits posted to your account,
including paper and electronic, except debit card purchases and debit card payments.
- Your account will include more Cash Deposits Processing at no charge, increasing from $3,000 to $5,000 each fee period. The fee for
Cash Deposits Processed over $5,000 remains at $0.30 per $100 deposited.

Fee Period: The fee period is the period used to calculate monthly fees. Your statement includes a monthly service fee summary with
                                                                                                                    ®
the dates of the fee period. The monthly service fee summary is also available through Wells Fargo Business Online or Wells Fargo
       ®
Mobile .

What remains the same:
- The Business Fee and Information Schedule and Deposit Account Agreement, as amended, continue to apply.

If you have questions about these changes, please contact your local banker or call the number listed on this statement.

Thank you for banking with Wells Fargo. We appreciate your business.




        IMPORTANT ACCOUNT INFORMATION

Effective on or after November 30, 2020, (1) Wells Fargo branches will no longer be able to issue Wells Fargo Instant Issue Debit Cards
and/or Business Instant Issue Debit Cards in certain circumstances, and (2) Wells Fargo branches in the states of South Carolina and
Washington will no longer be able to issue Wells Fargo Instant Issue Debit Cards, Wells Fargo Business Instant Issue Debit Cards, and/or
                                                                                                                  ®
EasyPay Instant Cards. If you need a replacement card, you may request one by signing on to Wells Fargo Online or calling the
number on your statement. Once requested, replacement cards typically arrive in 5 to 7 calendar days. If you previously added your
current Wells Fargo Debit Card or EasyPay Card to your Wells Fargo-supported digital wallet, you may continue to make purchases and
access Wells Fargo ATMs using your digital wallet while you wait for your replacement card to arrive. For more details on digital wallets,
please visit wellsfargo.com/mobile/payments.



IMPORTANT ACCOUNT INFORMATION

Regulation D and Wells Fargo withdrawal and transfer restrictions on all savings accounts have been discontinued.

The Federal Reserve Board recently removed Regulation D's six transaction limit on certain withdrawals and transfers from savings
accounts, and allowed banks to suspend enforcement of that limit at each bank's discretion. Your Deposit Account Agreement states




     Sheet Seq = 0064241
     Sheet 00002 of 00003
       Case 20-40163-JMM                     Doc 111 Filed 11/20/20 Entered 11/20/20 10:54:12                                              Desc Main
                                                    Document    Page 13 of 14
October 31, 2020       ■   Page 4 of 5




that both Regulation D and Wells Fargo limit certain types of withdrawals and transfers from a savings account to a combined total of
six per monthly fee period. This message is to advise you that these limits were removed in May 2020. We have also discontinued
charging the related excess activity fees, and have ceased account conversions and account closures related to the six withdrawal or
transfer limit.

While it will take a period of time to update our disclosures and other materials, the changes described above apply to your account
immediately and allow you to make withdrawals and transfers, including online and mobile, from your savings account without regard
to the previous limit of six transactions. If you have any questions about your account, please call the phone number at the top of your
statement or visit your Wells Fargo branch.
         Case 20-40163-JMM                                         Doc 111 Filed 11/20/20 Entered 11/20/20 10:54:12                              Desc Main
                                                                          Document    Page 14 of 14
October 31, 2020                  ■    Page 5 of 5




General statement policies for Wells Fargo Bank

■  Notice: Wells Fargo Bank, N.A. may furnish information about accounts                You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer                   and the basis for any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the           information that relates to an identity theft, you will need to provide us with
accuracy of information that we have reported by writing to us at: Overdraft            an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                       Number                    Items Outstanding                       Amount

1. Use the following worksheet to calculate your overall account balance.
2. Go through your register and mark each check, withdrawal, ATM
   transaction, payment, deposit or other credit listed on your statement.
   Be sure that your register shows any interest paid into your account and
   any service charges, automatic payments or ATM transactions withdrawn
   from your account during this statement period.
3. Use the chart to the right to list any deposits, transfers to your account,
   outstanding checks, ATM withdrawals, ATM payments or any other
   withdrawals (including any from previous months) which are listed in
   your register but not shown on your statement.

ENTER
A. The ending balance
   shown on your statement . . . . . . . . . . . . . . . . . . . . . .$.

ADD
B. Any deposits listed in your                                                 $
   register or transfers into                                                  $
   your account which are not                                                  $
   shown on your statement.                                                  + $

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

CALCULATE THE SUBTOTAL
  (Add Parts A and B)

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

SUBTRACT
C. The total outstanding checks and
   withdrawals from the chart above . . . . . . . . . . . . . - $

CALCULATE THE ENDING BALANCE
  (Part A + Part B - Part C)
  This amount should be the same
  as the current balance shown in
  your check register . . . . . . . . . . . . . . . . . . . . . . . . . . .$. .


                                                                                                                                        Total amount $




©2010 Wells Fargo Bank, N.A. All rights reserved. Member FDIC. NMLSR ID 399801




        Sheet Seq = 0064242
        Sheet 00003 of 00003
